Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 4/6/2022. Currently claims 1, 3-7, 9 and 26-39 are pending with claims 33-39 withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 4/6/2022, with respect to the previous objection of claims 1, 3-7 and 9 have been fully considered and are persuasive.  The previous objection of claims 1, 3-7 and 9 has been withdrawn. 

Applicant’s arguments, see pg. 6, filed 4/6/2022, with respect to the previous rejection of claims 4-7 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 4-7 has been withdrawn. 

Applicant's arguments filed 4/6/2022 with respect to the previous rejections of claims 1,3 and 26-27 as being unpatentable over Powell in view of Cole in addition to claims 4-7, 9 and 28-32 as being unpatentable over Powell in view of Cole in view of Thomas-Benedict, have been fully considered but they are not persuasive.
Applicant’s arguments are directed to independent claims 1 and 26. In particular, applicant argues that prior art rejection does not disclose the limitations “a first light source that emits a first peak of visible light in a range of 460 nm to 520 nm and a second light source that emits a second peak of visible light in a range of above 520 nm to less than 540 nm” as recited by claim 1 and applicant argues that the prior art rejection fails to disclose “a first light source the emits an above ambient intensity of at least one first bandwidth of visible light including a first intensity peak at a wavelength in a range of 460 nm to 520 nm” and “a second light source that emits an above ambient intensity of at least one second bandwidth of visible light including a second intensity peak at a wavelength in a range of above 520 nm to less than 540 nm” as recited by claim 26. 
Applicant first supports this assertion by stating that neither Powell (the primary reference), nor Cole (the secondary reference) disclose more than one single light source. Applicant argues that Powell’s light array with one or more multi-colored LEDs is only one singular light source as nothing supports both colors of light be applied at the same time or simultaneously. As applicant argues:
“Powell does not teach or suggest that the system thereof may include two different light sources. Instead, paragraph [0013] of Powell teaches that “bi-color (bi-polar) or multi-color (multi-polar) LEDs” may produce “two or more discrete ranges of wavelengths as well as white light.” That means that the LED array 108—a single light source—can emit a first range of wavelengths (or a first color of light), a second range of wavelengths (or a second color of light), or white light. It does not mean that some LEDs of the LED array 108 can emit a first color of light while other LEDs of the LED array 108 emit another color of light. Thus, Powell does not teach or suggest a system that includes a first light source and a second light source. Neither does Cole.” [see pg. 8 of applicant’s arguments 4/6/2022]
This argument is not commensurate with the scope of the claims. Applicant appears to be arguing that a LED array is not multiple light sources and that both types of light from both light sources are required by the claims to be applied simultaneously or while the other is also being applied. First, a LED array is made up of multiple LEDs as clearly indicated in previous non-final rejection mailed on 1/6/2022 (hereafter referred to as previous rejection). 
For example, using claim 1 as an example for both claims 1 and 26, pg. 12 of the previous rejection states:
Additionally, Powell discloses a second light source [see element 108 again and para 13 of Powell discloses “For example, the LED array 108 can comprise one or more bi-color (bi-polar) or multi-color (multi-polar) LEDs producing two or more discrete ranges of wavelengths as well as white light.” Bi-color diodes indicates that the LED array has a first and second light source] and the capability of emitting 2000 lux [see para 14…”the LED array 108 can emit an effective range of 1,000 lux to 2,000 lux”]
It is indicated in the rejection that bi-color diodes (note plurality of diodes) from the array recites two different light sources. Each LED is at least a light source. Thus, the LED array is a first and second light source. Second and the bigger issue with the previous argument presented, nothing in the claims require both light sources be configured/capable of being applied at the same time. Or, to put in terms applicant argues, nothing in the claim requires the first light source be capable to be applied while the second light source is also being applied. All that is required is that both light sources be capable of producing light with a peak within the claimed wavelength. As currently claimed, a first light source with the clamed first peak of light could be applied first and then a second light with a second peak of light could be applied. Thus, applicant’s arguments are not commensurate with the scope of the claims and this argument is not persuasive. 
Next applicant argues that while Cole (the secondary reference) discloses delivering light between 500-600nm at 2000 lux, Cole fails to disclose why specifically the range of 520-540nm is applied and thus fails to disclose a second peak of light of visible light in a range of above 520 to less than 540 nm. As applicant argues:
“But the Office has asserted, at page 13 of the Office Action, that Cole teaches a device that emits a wavelength with a peak in the range of “above 520 nm to less than 540 nm.” Cole teaches, “In order to modify circadian rhythms, it is necessary to deliver light that includes at least 2000 LUX at wavelengths in the range of 500-600 nm.” Cole, col. 3, lines 2-4. Although Cole teaches a light source that administers a high intensity of light over a broad range of wavelengths, it should be noted that Cole does not specifically teach or suggest a light source that emits light having a peak in the range of “above 520 nm to less than 540 nm.”
Applicant’s argument here doesn’t fully address the rejection. The previous office action (and in the current final rejection) asserts that Cole discloses using a light capable of producing a wavelength of 500-600nm to treat a similar condition as Powell. The action further asserts that since 520-540 nm is a subset of a 500-600 nm wavelength range (the light range taught by Cole), one of ordinary skill would be motivated to use the 520-540 range based on the fact that this is a subset. This rational of the fact that 520-540 is a subset of 500-600 is never fully addressed or refuted in this argument. Thus, this argument is not persuasive. Furthermore, even if it there was no indication that one of ordinary skill would actually use this specific subrange of 520-540, it is also important to note that claims 1 and 26 are to apparatus claims. MPEP 2114 states:
 “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus”. What this means is that even if there was no rational for why one ordinary skill would use specifically a 520-540nm wavelength range from Cole, the fact that Cole teaches using a light capable of producing light within the range of 500-600nm (which is capable of producing a 520-540nm light) is enough to recite a light capable of producing the claimed wavelength range of 520-540 nm.
Finally, applicant appears to argue that there wouldn’t be motivation to combine Powell (the primary reference) and Cole (the second reference). Powell discloses using specific ranges of light to suppress melatonin to modify circadian rhythm. Cole is also directed to as well as outlined in the previous office action (and current office action) as the use of light to modify circadian rhythm. Applicant first cites paragraph of 15 of Powell. 
Paragraph 15 of Powell has been copied directly below. This paragraph states the following:
“In another embodiment, treatments for ocular light therapy may include a therapeutic spectrum of light having substantially blue colored light of wavelengths in the range of approximately 435 to 500 nanometers and generally having a distinctive, visible blue light color.  For example, the LED array 108 my emit a light with a peak wavelength within the range of approximately 465 to 470 nanometers.  The use of LEDs emitting such a blue-colored light have been shown to suppress melatonin.  (Brainard et al., The Journal of Neuroscience, Aug.  15, 2001, 21(16):6405-6412).”

Applicant argues that paragraph 15 indicates that the teachings of wavelengths of light for the suppression of melatonin provided in Powell as being based on the teachings of Brainard. Applicant then analyzes Brainard and then argues that since a wavelength of 505nm is four times as strong as a wavelength of 555nm at suppression of melatonin (one approach to modifying the circadian rhythm), one ordinary skill would only use a peak wavelength around 500 nm and not change the peak by using a peak around 520nm-540nm as claimed. As applicant argues:
“In particular, paragraph [0015] of Powell relies on Brainard, GB, et al., J Neurosci, 21(16):6405-6412 (Aug. 15, 2001) (“Brainard”), which explains that prior wisdom that the photopic visual system, which has a peak wavelength sensitivity of about 555 nm, mediates circadian rhythms was incorrect. In particular, the results of the study disclosed by Brainard indicate that “505 nm is approximately four times stronger than 555 nm in suppressing melatonin in healthy humans” and that “555 nm is significantly weaker in suppressing melatonin compared with an equal photon density of 460 nm.” Thus, while paragraph [0015] of Powell teaches a peak within the range of approximately 465 to 470 nanometers,” if there were any apparent reason for one of ordinary skill in the art to have developed a device that emitted a peak in a different wavelength range, the science cited by Powell (i.e., Brainard) indicates that that range would still have to be blue light and, thus, at the very bottom end of the 500 nm to 600 nm range taught by Cole, which Brainard suggest is no more than around 505 nm. For these reasons, even if there would have been some reason for one of ordinary skill in the art to have developed a system with two light sources, it is respectfully submitted that, because of the teachings cited by Powell, one of ordinary skill in the art would have had no apparent reason to have one of those light sources emit light having a peak in a range of “about 520 nm to less than 540 nm.”
In response, this argument is not persuasive. This argument doesn’t fully address the prior art rejection. The previous rejection (and current rejection) relies on the use of both Powell and Cole’s specific light ranges to modify circadian rhythm, not replacing Powell’s approach. This combination of both is important. Powell discloses using light with a wavelength of approximately 465 to 470 nanometers (a range within the claimed first light range of 460-520) to suppress melatonin to modify circadian rhythm. Cole discloses that light within the 500-600nm range which includes the claimed 520-540 nm also can help modify the circadian rhythm. Since both of these two independent ranges of wavelength both provide the same effect (modifying the circadian rhythm), one of ordinary skill would be expect the application of both types of light to provide an improved treatment outcome. Powell’s light range is still applied, but there is also the addition of another light with a range of 520-540 nm based on Cole’s approach. Applicant’s arguments ignore that Cole independently discloses a different way (i.e. the use of a different light range) to achieve the same desired outcome of modifying the circadian rhythm. Thus, one of ordinary skill would see Powell’s approach and see Cole’s approach (two independent approaches to directed to the same application of modifying circadian rhythm) and modify the light sources so that the light sources are capable of producing the claimed wavelengths, with expectation that the use of both of these two different approaches would result in a better effectiveness in modifying the circadian rhythm than one approach alone. It is also important to note that applicant never identifies Brainard as actively discouraging/ discrediting (i.e. teaching away) from the use of a wavelength of 520-540nm. Finally, even if it there was no indication that one of ordinary skill would use specifically the subrange of 520-540, claims 1 and 26 are to apparatus claims (as discussed directly above in the previous argument). Thus, for the same reasons as discussed above, the fact that Powell in view Cole discloses a second light source capable of producing a 520-540nm is enough to recite a secondary light with the claimed wavelength range of 520-540.
Thus, applicant’s arguments are not persuasive and the current prior art rejection for claims 1, 3-7, 9 and 26-32 has been maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1,3 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 20080091250) hereafter known as Powell in further view of Cole et al (US 4858609) hereafter known as Cole.

Independent claims:
Regarding Claim 1
Powell discloses
A system for administering light therapy [ See Fig. 1 element 100 which is a system as claimed and see Paragraph 21 of Powell discloses using the device to treat “various symptoms for circadian rhythm disorders can include depression, anxiety, SAD, insomnia, fatigue, chronic sleepiness, mood swings” which is at a light therapy.] comprising:
A first light source [see element 108 and para 12… “The lamp head 146 may include one or more light emitting diodes ("LED"), such as LED array 108.”] that emits a first peak of visible light in a range of 460 nm to 520 nm [Paragraph 15 recites “In another embodiment, treatments for ocular light therapy may include a 
therapeutic spectrum of light having substantially blue colored light of wavelengths in the range of approximately 435 to 500 nanometers and generally having a distinctive, visible blue light color.  For example, the LED array 108 my emit a light with a peak wavelength within the range of approximately 465 to 470 nanometers.  The use of LEDs emitting such a blue-colored light have been shown to suppress melatonin.”  Please note that the control of melatonin is part of the process of treating circadian rhythm disorders.]
	Additionally, Powell discloses a second light source [see element 108 again and para 13 of Powell discloses “For example, the LED array 108 can comprise one or more bi-color (bi-polar) or multi-color (multi-polar) LEDs producing two or more discrete ranges of wavelengths as well as white light.” Bi-color diodes indicates that the LED array has a first and second light source] and the capability of emitting 2000 lux [see para 14…”the LED array 108 can emit an effective range of 1,000 lux to 2,000 lux”].
However, Powell fails to disclose the second light source emits a second peak of visible light in a range of above 520 nm to less than 540 nm. Furthermore, Powell doesn’t disclose a specific intensity used with either light source. Thus, Powell does not disclose at least one of the first peak of visible light emitted by the first light source and the second peak of visible light emitted by the second light source exceeding an intensity of a corresponding bandwidth in standard indoor lighting at 500 lux.
Cole discloses using at least 2000 LUX at wavelengths between 500-600nm for the purpose of modifying circadian rhythms [see Cole Col. 3 lines 1-10 “In order to modify circadian rhythms, it is necessary to deliver light that includes at least 2000 LUX at wavelengths in the range of 500-600 nm.”] in the analogous art of light therapy [see Cole abstract “for shining a high intensity light into a subject's eyes at preselected time periods to modify circadian rhythms”.]
Since Cole teaches another independent way to treat modifying circadian rhythms, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Powell by configuring the bi color LED array so that the second light source be a light source above 520 and less than 540 nm with a lux of at least 2000 lux as this subset of possible ranges to treat modifying circadian rhythms by Cole. By modifying Powell to include the treatment configuration taught by Cole, both individual treatments would be combined, leading one of ordinary skill in the art, absent unpredictable results, to expect better, and if not the same level improvement for modifying circadian rhythms.  
 



Regarding Claim 26:
Powell discloses
A system for administering light therapy [ See Fig. 1 element 100 which is a system and see Paragraph 21 of Powell discloses using the device to treat “various symptoms for circadian rhythm disorders can include depression, anxiety, SAD, insomnia, fatigue, chronic sleepiness, mood swings” which is at a light therapy.] comprising:
a first light source [see element 108 and para 12… “The lamp head 146 may include one or more light emitting diodes ("LED"), such as LED array 108.”] that emits a first peak of visible light in a range of 460 nm to 520 nm [Paragraph 15 recites “In another embodiment, treatments for ocular light therapy may include a 
therapeutic spectrum of light having substantially blue colored light of wavelengths in the range of approximately 435 to 500 nanometers and generally having a distinctive, visible blue light color.  For example, the LED array 108 my emit a light with a peak wavelength within the range of approximately 465 to 470 nanometers.  The use of LEDs emitting such a blue-colored light have been shown to suppress melatonin.”  Please note that the control of melatonin is part of the process of treating circadian rhythm disorders.]
	Additionally, Powell discloses a second light source [see element 108 again and para 13 of Powell discloses “For example, the LED array 108 can comprise one or more bi-color (bi-polar) or multi-color (multi-polar) LEDs producing two or more discrete ranges of wavelengths as well as white light.” Bi-color diodes indicates that the LED array has a first and second light source] and the capability of emitting 2000 lux [see para 14…”the LED array 108 can emit an effective range of 1,000 lux to 2,000 lux”].
However, Powell fails to disclose the above ambient intensity of the at least one first bandwidth exceeding an intensity of the at least one first bandwidth in standard indoor lighting at 500 lux. Additionally, Powell fails to disclose that the second light source emits an above ambient intensity of at least one second bandwidth of visible light including a second intensity peak at a wavelength in a range of above 520 nm to less than 540 nm, the above ambient intensity of the at least one second bandwidth exceeding an intensity of the at least one second bandwidth in standard indoor light at 500 lux.
Cole discloses using at least 2000 LUX at wavelengths between 500-600nm for the purpose of modifying circadian rhythms [see Cole Col. 3 lines 1-10 “In order to modify circadian rhythms, it is necessary to deliver light that includes at least 2000 LUX at wavelengths in the range of 500-600 nm.”] in the analogous art of light therapy [see Cole abstract “for shining a high intensity light into a subject's eyes at preselected time periods to modify circadian rhythms”.
Since Cole teaches another independent way to treat modifying circadian rhythms, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Powell by configuring the bi color LED array so that the second light source be a light source above 520 and less than 540 nm with a lux of at least 2000 lux as this subset of possible ranges to treat modifying circadian rhythms Cole. By modifying Powell to include the treatment configuration taught by Cole, both individual treatments would be combined, leading one of ordinary skill in the art, absent unpredictable results, to expect better, and if not the same level improvement for modifying circadian rhythms. 
Additionally, since Cole teaches an intensity of 2000 Lux is required to modify circadian rhythms a condition Powell is directed to treating with the first light source and Powell is silent as to the exact intensity used by the first light source, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Powell to use an intensity of 2000 Lux for the first light source as this is a known intensity to work for modifying circadian rhythms.

Dependent Claims:
With respect to claim 3, since all the light is produced within wavelength ranges of above 520 and less than 540 nm and 465-470nm, the system emits substantially no light outside of a range of 460-570nm. 


With respect to claim 27, since all the light is produced within wavelength ranges of above 520 and less than 540 nm and 465-470nm, the system emits substantially no light in a range of greater than 570 to 750nm. 


Claims 4-7,9 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Cole as applied to claims 1 and 26 above, and further in view of Thomas-Benedict et al (US 20050024853) hereafter known as Thomas-Benedict.

With respect to claims 4-7:
Powell in view of Cole discloses the invention substantially as claimed including all the limitations of claims 1 and 3.
However, Powell in view of Cole makes no mention of a filter and therefore does not recite a filter as claimed.
Thomas-Benedict discloses using a body wrap system as indicated in abstract and paragraph 12 of Thomas-Benedict with a system that includes a light filter between an area of treatment and a light generator to remove any wavelength of light that is not desired as discussed in paragraph 13 of Thomas-Benedict for the purpose of improving localization of treatment on the body by a light device as disclosed in paragraphs 4-5 of Thomas-Benedict in the analogous art of phototherapy [see abstract… “Method and system for illuminating a selected body component with light to encourage selected beneficial reactions of the body component as a result of such exposure and to provide phototherapy.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Powell in view of Cole by using a body wrap system with a filter to help improve localization of light to area of treatment for Powell in view of Cole when treating for circadian rhythm disorder (a type of phototherapy). Furthermore, depending on the treatment being used it is understood that such a filter would be capable of removing light outside the wavelength range of less than 460 and greater than 570 as claimed. This is because as discussed above in the independent claim 1, Powell is capable of providing two light ranges within 460-570 nm alone. Therefore Powell is capable of producing no extraneous wavelengths making the filter of Powell in view of Cole in view of Thomas-Benedict capable of limiting extraneous wavelengths of visible light as recited in claims 4-7 since no external wavelengths can be produced from either light source.

With respect to claim 9, as discussed above, Powell in view of Cole in view of Thomas-Benedict discloses the limitations of claims 1 and 4. Furthermore, paragraph 13 of Powell [see para 13… “For example, the LED array 108 can comprise one or more bi-color (bi-polar) or multi-color (multi-polar) LEDs producing two or more discrete ranges of wavelengths as well as white light.”] discloses Powell’s LED as capable of producing white light. Therefore, Powell in view of Cole in view of Thomas-Benedict is capable of producing white light as claimed.


With respect to claims 28-31:
Powell in view of Cole discloses the invention substantially as claimed including all the limitations of claim 26.
However, Powell in view of Cole makes no mention of a filter and therefore does not recite a filter as claimed.
Thomas-Benedict discloses using a body wrap system as indicated in abstract and paragraph 12 of Thomas-Benedict with a system that includes a light filter between an area of treatment and a light generator to remove any wavelength of light that is not desired as discussed in paragraph 13 of Thomas-Benedict for the purpose of improving localization of treatment on the body by a light device as disclosed in paragraphs 4-5 of Thomas-Benedict in the analogous art of phototherapy [see abstract… “Method and system for illuminating a selected body component with light to encourage selected beneficial reactions of the body component as a result of such exposure and to provide phototherapy.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Powell in view of Cole by using a body wrap system with a filter to help improve localization of light to area of treatment for Powell in view of Cole when treating for circadian rhythm disorder (a type of phototherapy). 
Furthermore, depending on the treatment being used it is understood that such a filter would be capable of removing light greater than 570nm to 750 nm as configured. This is because as discussed above in the independent claim 26, Powell is capable of providing two light ranges within 460-570 nm alone. Therefore Powell is capable of producing no extraneous wavelengths making the filter of Powell in view of Cole in view of Thomas-Benedict capable of limiting extraneous wavelengths of visible light as recited in claims 28-31 since no external wavelengths as claimed can be produced from either light source.



With respect to claim 32, as discussed above, Powell in view of Cole in view of Thomas-Benedict discloses the limitations of claims 26 and 28. Furthermore, paragraph 13 of Powell [see para 13… “For example, the LED array 108 can comprise one or more bi-color (bi-polar) or multi-color (multi-polar) LEDs producing two or more discrete ranges of wavelengths as well as white light.”] discloses Powell’s LED as capable of producing white light. Therefore, Powell in view of Cole in view of Thomas-Benedict is capable of producing white light as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792